DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment filed on 11/16/2021 for application 16/705,855. Claims 1, 3-4, 11, 13  and 19-20 have been amended. Claims 2 and 5 have been canceled.  Claims 1, 3-4 and 6-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

  	    Applicant's arguments with respect to claim 19-20 have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 19-20 remain rejected. Claims 1, 3-4 and 6-18 are allowed.

	 A terminal disclaimer has been approved by the office after it has been filed by the applicant on 11/16/2021. Thus, a double patenting rejection is withdrawn.

 	The 35 USC 101 rejections to the claims 8-20 have been overcome by Applicants’ amendment to the claims and is hereby withdrawn.


	
Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myslinski et al (US 8,185,448 B1) in view of Carlson (US 2009/0210448 A1).
	 As per claim	19, Myslinski teaches a device comprising: a. a device body; b. a display coupled to the device body; c. a non-transitory memory for storing an application for performing the following steps: i. monitoring target information; ii. analyzing the target information, including comparing the target information with source information to generate a result (col.1, lines 31-67 to col.3, lines 1-67, e.g., fact checking system verifies the correctness of information and/or characterizes the information by 
 Myslinski does not explicitly teach wherein comparing includes at least one of:(1) searching for an exact match of the target information in the source information; (2) utilizing pattern matching for fact checking; and (3) utilizing a natural language search for fact checking; and wherein searching for the exact match begins searching the source information located on a fastest access time hardware device; wherein utilizing pattern matching begins utilizing the source information located on the fastest access time hardware device; and wherein the natural language search begins searching the source information located on the fastest access time hardware device; and d. a processor for processing the application.  
However, Carlson teaches wherein comparing includes at least one of:(1) searching for an exact match of the target information in the source information; (2) utilizing pattern matching for fact checking; and (3) utilizing a natural language search for fact checking; and wherein searching for the exact match begins searching the source information 

 	Regarding claim 20, claim 20 is rejected for substantially the same reason as
claim 19 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571) 270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166